Case 2:19-cv-00085-JMS-DLP Document 142-9 Filed 03/09/20 Page 1 of 2 PageID #: 3821

                                                                            ATTORNEYS AT LAW
                                                                            151 North Franklin Street
                                                                            Suite 2500
                                                                            Chicago, IL 60606

                                                                            312-704-3000
                                                                            312-704-3001 (fax)
                                                                            www.hinshawlaw.com




                                           February 14, 2020
   VIA EMAIL

    Honorable Doris L. Pryor                          Rusty A. Payton
    mjpryor@insd.uscourts.gov                         PAYTON LEGAL GROUP LLC
                                                      20 North Clark Street, Suite 3300
    Travis W. Cohron                                  Chicago, IL 60601
    Clark Quinn Moses Scott & Grahn LLP               info@payton.legal
    320 North Meridian Street, Suite 1100
    Indianapolis, IN 46204
    tcohron@clarkquinnlaw.com

    Nick Wooten
    Nick Wooten, LLC
    5125 Burnt Pine Drive
    Conway, AR 72034
    nick@nickwooten.com

          Re:     Todd v. Ocwen, et al.
                  Case No. 2:19-cv-00085-JMS-DLP (S.D. of Ind.)
                  Update Regarding RealServicing Data and Emails from
                  January 1, 2015 to the Present

   Dear Honorable Doris L. Pryor:

   Your Honor requested Altisource Solutions, Inc. (“Altisource”) answer the below questions:

   1)     Who has the loan data or information from RealServicing from January 1, 2015 to the
          present?

   Ocwen maintains data from REALServicing on its new servicing platform, which is known as
   Black Knight or MSP. The data from REALServicing migrated to MSP last year. Although
   Plaintiff’s counsel cited language from the February 2019 binding term sheet between Ocwen and
   Altisource to incorrectly suggest that Ocwen allegedly has a continuing right to “query, view, read,
   and extract REALServicing data,” Plaintiff’s counsel took this language out of context and failed
   to identify for the Court any of the other provisions explaining how Ocwen’s access to



                                                                                          1028072\305180231.v1




                                                                                              Exhibit I
Case 2:19-cv-00085-JMS-DLP Document 142-9 Filed 03/09/20 Page 2 of 2 PageID #: 3822


   February 14, 2020
   Page 2

   REALServicing would come to an end and the REALServicing platform would be
   decommissioned. The language cited by Plaintiff’s counsel concerns the limited access rights that
   Ocwen had to REALServicing while the data was being migrated to MSP. This language even
   appears in the definition of a term called “REALServicing Limited Access.” A few provisions
   later, however, the term sheet states in clear and unambiguous terms that “[f]ollowing expiration
   of the REALServicing Initial Access Period . . ., Altisource will have no responsibility to provide
   Ocwen with access to REALServicing Technology or any data or to maintain the same on Ocwen’s
   behalf” (emphasis added). Consistent with these provisions, the REALServicing platform was
   decommissioned last year following the data migration to MSP, and the platform no longer exists.
   Access to some REALServicing data may be available on back-up tapes; however, the cost to
   recall and restore such tapes, along with the cost to rebuild the platform that would allow
   Altisource to upload, search, and review the data would be significant. The Court should not
   impose this significant burden on non-party Altisource to determine if the back-up tapes contain
   data from RealServicing regarding Plaintiff’s mortgage loan. This is even more true considering
   the data from REALServicing has been transferred to MSP and the data that Plaintiff’s counsel is
   requesting has already been provided to him.

   2)     Who has possession of Ocwen emails from January 1, 2015 to the present?

   Altisource does not have any Ocwen emails on its Outlook Exchange server. There may be certain
   Ocwen emails prior to June 11, 2017 on back-up tapes maintained by Iron Mountain to the extent
   that Altisource and Ocwen emails were jointly stored on back-up tapes. However, Ocwen’s emails
   belong to Ocwen, not Altisource, and Altisource does not have the legal or contractual right to
   produce emails belonging solely and exclusively to Ocwen. Altisource denies it has any obligation
   to recall, restore, and search back-up tapes for Ocwen’s emails. Even if it did, the time, effort, and
   cost to do is significant. It likely would cost tens of thousands of dollars, and potentially much
   more based on the open-ended search that Plaintiff’s counsel is currently requesting. The Court
   should not impose this significant burden on non-party Altisource to determine if the back-up tapes
   contain emails responsive to Plaintiff’s counsel’s request. This is especially true when weighed
   against the marginal benefit of such emails (to the extent they even exist).

   If you have any questions or would like to discuss, please do not hesitate to contact me.

                                               Respectfully,

                                  HINSHAW & CULBERTSON LLP

                                    Joseph D. Kern
                                             Joseph D. Kern
                                         jkern@hinshawlaw.com
                                              312-704-3417




                                                                                        1028072\305180231.v1




                                                                                            Exhibit I
